Exhibit 10.2
PetSmart, Inc.
Nonstatutory Stock Option Grant Notice
(2011 Equity Incentive Plan)

     
Optionee:
                                                                          
        
 
   
Department:
                                                                          
        

     On                      (the “Grant Date”) PetSmart, Inc. (the “Company”),
pursuant to its 2011 Equity Incentive Plan (the “Plan”), granted to you, the
Optionee named above, an Option to purchase shares of the common stock of the
Company (“Common Stock”). This Option is not intended to qualify and will not be
treated as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).
     The grant hereunder is in connection with and in furtherance of the
Company’s compensatory benefit plan for participation of the Company’s (and its
Affiliates’ as defined in the Plan) Employees (including officers), Directors or
Consultants and is subject to the terms and conditions of the Plan. In the event
that this Option is granted to you in connection with the performance of
services as a Consultant or Director (or you later become a Consultant or
Director), references to employment, Employee and similar terms shall be deemed
to include the performance of services as a Consultant or a Director, as the
case may be, provided, however, that no rights as an Employee shall arise by
reason of the use of such terms. Any reference to employment with the Company
shall also refer to employment with an Affiliate, as appropriate.
     The details of your Option are as follows:
     1. (a) The total number of shares of Common Stock subject to this Option is
                    . The vesting commencement date for this Option is
                    . Subject to the limitations contained herein and as
otherwise provided for herein, shares subject to this Option shall become
exercisable twenty-five percent (25%) per year for four (4) years commencing one
(1) year after the vesting commencement date and on each anniversary thereafter,
unless your Continuous Status as an Employee, Director, or Consultant ceases for
any reason prior to any such anniversary date. Your Option shall vest during
your continued service with PetSmart or an Affiliate, whether such service is
performed in the capacity of an Employee, Director, or Consultant and regardless
of any change in the capacity of the service performed.
          (b) If your Continuous Status as an Employee, Director, or Consultant
ends due to your death or Disability, any outstanding portion of the Option
granted hereunder shall automatically become fully vested.
          (c) If your Continuous Status as an Employee, Director, or Consultant
ends due to your retirement from PetSmart or an Affiliate on or after your
attainment of age fifty-five (55), any unvested portion of the Option granted
hereunder that has been outstanding for at least six (6) months, will continue
to vest until the earlier of the Fixed Termination Date or the date of the third
anniversary of your termination of employment or service, provided (i) your
Continuous Status as an Employee, Director, or Consultant extended for least
five (5) continuous

1



--------------------------------------------------------------------------------



 



years prior to your date of termination; (ii) you are not, as of March 22, 2011,
an executive officer subject to Section 16 of the Securities and Exchange
Commission Act of 1934, as amended, who had attained age fifty-five (55) and
completed five (5) continuous years of service as an Employee; (iii) your
retirement is approved by the PetSmart prior to your termination date; and
(iv) you enter into a noncompetition agreement if requested by, and in a form
acceptable to, the Company. Notwithstanding the foregoing, the Company will not
designate your voluntary termination as a Retirement Termination if the Company
determines that such termination is detrimental to the Company.
     2. (a) The exercise price of this Option is $____ per share, provided
however, that the exercise price shall not be less than the Fair Market Value
(as defined in the Plan) of the Common Stock on the date of grant of this
Option.
          (b) Payment of the exercise price per share is due in full upon
exercise of all or any part of each installment, which has accrued to you. The
Company may require you, to the extent permitted by applicable statutes and
regulations, to make payment of the exercise price under one of the following
alternatives:
               (i) Payment of the exercise price per share in cash (including
check) at the time of exercise; or
               (ii) Provided that at the time of exercise of your Option the
Common Stock is publicly traded and quoted regularly in The Wall Street Journal,
by delivery of already-owned shares of Common Stock that have a Fair Market
Value (as defined in the Plan) on the date of exercise equal to the exercise
price and that qualify as Permitted Shares. For the purposes of the foregoing,
“Permitted Shares” shall mean shares of Common Stock that are owned free and
clear of any liens, claims, encumbrances or security interests and that either
(x) you have held for the period required to avoid classification of this Option
as a liability for financial accounting purposes or (y) you did not acquire,
directly or indirectly from the Company. “Delivery” for these purposes, in the
sole discretion of the Company at the time you exercise your Option, shall
include delivery to the Company of your attestation of ownership of such shares
of Common Stock in a form approved by the Company. Notwithstanding the
foregoing, you may not exercise your Option by tender to the Company of Common
Stock to the extent such tender would violate the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock; or
               (iii) Payment by a combination of the methods of payment
permitted by subparagraph 2(b)(i) and 2(b)(ii) above.
     3. This Option may not be exercised for any number of shares, which would
require the issuance of anything other than whole shares.
     4. Notwithstanding anything to the contrary contained herein, this Option
may not be exercised unless the shares issuable upon exercise of this Option are
then registered under the Securities Act of 1933, as amended (the “Securities
Act”), or, if such shares are not then so registered, the Company has determined
that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your Option must also comply
with

2



--------------------------------------------------------------------------------



 



other applicable laws and regulations governing your Option, and you may not
exercise your Option if the Company determines that such exercise would not be
in material compliance with such laws and regulations.
     5. (a) The term of this Option commences on the Grant Date and, unless
sooner terminated as set forth below or in the Plan, terminates on the date (the
“Fixed Termination Date”) which shall be the earlier of ____ or seven (7) years
from the Grant Date. In no event may this Option be exercised on or after the
Fixed Termination Date. This Option shall terminate on the earlier of the Fixed
Termination Date or on the date that is three (3) months after your Continuous
Status as an Employee, Director, or Consultant ends for any reason or for no
reason unless:
               (i) termination of your Continuous Status as an Employee,
Director, or Consultant is due to Disability, in which event the Option shall
terminate on the earlier of the Fixed Termination Date or the date of the third
anniversary of the end of your Continuous Status as an Employee, Director, or
Consultant due to Disability; or
               (ii) termination of your Continuous Status as an Employee,
Director, or Consultant is due to your death, in which event the Option shall
terminate on the earlier of the Fixed Termination Date or the date of the third
anniversary of your death; or
               (iii) termination of your Continuous Status as an Employee,
Director, or Consultant is due to your retirement on or after age 55 with at
least five (5) years of Continuous Status as an Employee, Director, or
Consultant prior to your retirement and is approved by PetSmart, in which event
the Option shall terminate on the earlier of the Fixed Termination Date or the
date of third anniversary of the end of your Continuous Status as an Employee,
Director, or Consultant due to such retirement; or
               (iv) during any part of the three (3) month period after your
Continuous Status as an Employee, Director, or Consultant ends the Option is not
exercisable solely because of the condition set forth in paragraph 4 above, the
Option shall terminate when the expiration of the period that commences on the
termination of your Continuous Status as an Employee, Director, or Consultant
and ends when there have been at least ninety-one (91) days, whether or not such
days are consecutive, on which the exercise of the Options would not be in
violation of such registration requirements.
          However, this Option may be exercised following such termination of
your Continuous Status as an Employee, Director, or Consultant only as to that
number of shares exercisable under the provisions of paragraph 1 of this Option
Grant Notice.
     6. (a) This Option may be exercised, to the extent specified above, by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to Section 12 of
the Plan.

3



--------------------------------------------------------------------------------



 



          (b) By exercising this Option you agree that, as a condition to any
exercise of your Option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of: (1) the exercise of
this Option; or (2) the disposition of shares acquired upon such exercise. You
may not exercise your Option unless the tax withholding obligations of the
Company and/or any Affiliate are satisfied. Accordingly, you may not be able to
exercise your Option when desired even though your Option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock. In the Company’s sole discretion, subject only to compliance with
any applicable conditions or restrictions of law, the Company may require you to
satisfy your obligations as set forth in this subparagraph 6(b) by one or more
of the following:
               (i) Payment by you to the Company of cash.
               (ii) Withholding from payroll or any other amounts payable to
you.
     7. This Option is not transferable, except by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined in the Code or Title I of the Employee Retirement Income Security Act (a
“QDRO”), and is exercisable during your life only by you or a transferee
pursuant to a QDRO. By delivering written notice to the Company, in a form
satisfactory to the Company, you may designate a third party who, in the event
of your death, shall thereafter be entitled to exercise this Option.
     8. This Option does not entitle you to receive, on exercise, an amount
equal to all or part of the dividends declared and paid on the number of shares
of Common Stock underlying the Option between the Grant Date and the exercise
date.
     9. This Option is not an employment or other service contract and nothing
in this Option shall be deemed to create in any way whatsoever any obligation on
your part to continue in the employ or other service of the Company, or of the
Company to continue your employment or other service with the Company.
     10. Any notices provided for in your Option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you hereafter designate by written notice to
the Company.
     11. Your Option is subject to all the provisions of the Plan, a copy of
which is attached hereto, and its provisions are hereby made a part of your
Option, including without limitation the provisions of Section 6 of the Plan
relating to Option provisions. Your Option is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Option and those of the Plan, the provisions of
the Plan shall control.
     12. This Grant Notice, the Plan, and any written agreements with the
Company shall constitute the complete and exclusive understanding between the
parties regarding the subject

4



--------------------------------------------------------------------------------



 



matter hereof. No modification or amendment of this Grant Notice or waiver of
any rights hereunder shall be valid unless in writing and duly signed by a party
authorized by each party hereto.
               Dated effective as of the Grant Date.

            Very truly yours,

PetSmart, Inc.
      By:           Duly authorized on behalf        of the Board of Directors 
   

Attachments:
PetSmart, Inc. 2011 Equity Incentive Plan
PetSmart, Inc. 2011 Equity Incentive Plan Prospectus

5